Interim Decision #1618

MATECR

or

Woo

In Deportation Proceedings
A-13693799
Decided

by Board July 12,1968

Respondent, who gained admission to the United States upon the basis of a
knowing and willful false claim to United States citizenship, has not been
"Inspected and admitted" within the mooTone of section 245. Immigration
and Nationality Act, as amended, and, therefore, is statutorily ineligible for
adjustment of status under that section. [Matter of 2 , 9 L & N. Dec. 599,
reaffirmed.]
orazaz:
—

Order: Act of 1952—Section 241(a) (1) ES II.S.O. 1251(a) (1)3—Excludable
at entry under 8 U.S.C. 212(a) [1948 Ed.I—No immigration visa.

' This case is before us on appeal from a decision of a. special
inquiry officer denying the application under section 245 of the
Immigration and Nationality Act, granting voluntary departure
and directing deportation if the respondent fails to depart voluntarily.
The respondent is a 35-year-old unmarried male, native and
citizen of China, who last entered the United States on November
29, 1949 at which, time he secured entry on the claim that he was
a United States citizen. Actually, he has never been a citizen and
he was not in possession of an immigration visa at the time of
entry. The respondent conceded deportability on the charge stated.
in the order to show cause. The special inquiry officer denied the
application for adjustment of status under section 245 on the ground
that the respondent does not meet the statutory requirement concerning inspection at the time of entry. The sole issue is whether
the special inquiry officer's action was correct.
We have carefully considered counsel's contentions in his brief
on appeal. With respect to the citation of Tibka v. immigration
and Natvii,allization Service, 335 F.2d 42 (2d Cir., 1964), and Costello
706

Interim Decision *1618
v. konagration and Naturalisation Service, 876 U.S. 120 (1964),
these cases bear no analogy to that of the respondent,. Although
the matter is not particularly material, we note that counsel asserts
that the respondent presented hitncelf to the immigration officers at
Hong Song whereas the record indicates that he actually appeared
before immigration officers at San Francisco, California, the United
States port of entry.
The important question in this case relates to the language in
section 245 limiting the adjustment of status to an alien "who was
inspected and admitted or paroled into the United States". Counsel
contends that the respondent should be considered as having been
inspected. We fully considered this question in Matter of B—,
L & N. Dec. 599 (1962), and concluded that an alien who gained
admission to the United States by making a knowing and willful
false claim to citizenship has not been inspected as an alien and is
not eligible under section 245. As stated in Matter of F—, 9 I. & N.
Dec. 54, a decision of a Regional Commissioner on September 16,
1960 citing two unreported decisions of this Board, there is an
exception tu this rule where the alien did not willfully make . a false
claim to citizenship and honestly believed that she was a United
States citizen when she applied for admission. However, the record shows clearly that the respondent is not within• this exception
and counsel has not contended otherwise. The respondent was over
18 years of age when he entered the United States on November 29,
1949. It appears from his application under section 245 and from
his testimony at the hearing on February 4, 1966 that his true name
is Gar Hong Woo; that his true father is Chong Lin Woo; that, at
the time of entry, the respondent stated that his own name was Gar
Hong Chin; that he then claimed that his father was Gim Seung
Chin; that the latter was actually his uncle and a United. States
citizen; and that he used the family name Chin instead of his own
family name of Woo in order to enter as the son of a citizen.
Since we are satisfied that the respondent was aware, at the time
of entry, that he was not a United States citizen and that the false
claim of citizenship was made knowingly and willfully, we hold that
his case is governed by our decision in Matter of 8— , supra, and
that he is not eligible for adjustment of status under section 245 of
the Immigration and Nationality Act. Accordingly, the appeal will
be dismissed. . •
ORDER: It is ordered that the appeal be and the same is hereby
dismissed. •

707

